FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         November 3, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
GAIL WATERS, as personal
representative of the Estate of Alonzo
Ashley,

      Plaintiff - Appellee,
                                                            No. 14-1431
v.                                             (D.C. No. 1:12-CV-01856-MSK-BNB)
                                                             (D. Colo.)
PHILLIP COLEMAN, a Denver Police
Department Officer, in his official and
individual capacity; PETE CONNER, in
his official and individual capacity; JOE
GASCA, in his official and individual
capacity; JUSTIN JONES, in his official
and individual capacity,

      Defendants - Appellants,

and

CITY AND COUNTY OF DENVER,

      Defendant.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and GORSUCH, Circuit Judges.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                         _________________________________

       Police officers Phillip Coleman, Pete Conner, Joe Gasca, and Justin Jones

appeal from the district court’s denial of qualified immunity in this 42 U.S.C. § 1983

case alleging excessive use of force against Alonzo Ashley, who tragically died after

struggling with and being restrained by the officers. We reverse in part and dismiss

in part for lack of jurisdiction.

                                    I. BACKGROUND

       On July 18, 2011, Mr. Ashley and his girlfriend visited the Denver Zoo.

Mr. Ashley attempted to cool off under a water fountain and zoo patrons called

security. Aplt. App., Vol. IV at 346. A zoo security guard questioned Mr. Ashley

and the situation escalated. According to the zoo security guard, he was attacked by

Mr. Ashley resulting in a few cuts and scrapes. Id. at 354; Aplee. Br. at 6 n.1.

Because of Mr. Ashley’s conduct, zoo employees called the police, and Officer Jones

responded to what was reported as a domestic violence incident. When Officer Jones

arrived, a zoo employee told him that Mr. Ashley had assaulted a security officer.

       Officer Jones drew his Taser, approached Mr. Ashley and ordered him to sit

down. Mr. Ashley did so, but then he got up and starting walking toward the exit.

Officer Jones followed him, noticing that Mr. Ashley was sweating profusely. That

is a symptom of a physiological condition known as excited delirium. As recognized

by the district court, “It is often impossible to control individuals experiencing

excited delirium using traditional pain compliance techniques. Paradoxically, these



                                            2
individuals are physiologically more likely to die from a prolonged struggle, but also

more likely to physically resist restraint.” Aplt. App., Vol. IV at 539.

      After about fifteen yards, Mr. Ashley stopped walking. He then moved toward

Officer Jones, and the officer attempted to grab his arms to put them behind his back.

Mr. Ashley resisted, and a zoo security officer joined the struggle. Officer Jones

tackled Mr. Ashley, and at least two more zoo employees attempted to assist.

Mr. Ashley threw punches, and Officer Jones punched him twice in the abdominal

area. He also deployed his Taser in “drive stun” mode to Mr. Ashley’s back.

      Officer Coleman was the next officer to arrive. He perceived that Mr. Ashley

was resisting Officer Jones and several zoo employees. After Officer Coleman

arrived, Officer Jones deployed his Taser a second time, this time on Mr. Ashley’s

side. Officer Coleman deployed his Taser in “drive stun” mode twice. He noticed

that “Mr. Ashley seemed extremely strong,” and he heard Mr. Ashley say “something

to the effect of ‘help me Grandma. I don’t want to go.’” Id. (internal quotation

marks omitted). Unusual strength and mental confusion are both symptoms of

excited delirium.

      As other officers arrived, they joined the struggle. Lieutenant Conner and two

other officers unsuccessfully used his Orcutt Police Nunchaku (OPN)1 to try to

control Mr. Ashley’s legs. Lieutenant Conner then assisted a zoo employee with

handcuffing Mr. Ashley’s right wrist and helped control his left arm so his left wrist

      1
        The Orcutt Police Nunchaku is a controlling device made of two pieces of
hard plastic that are connected with a short piece of nylon rope.

                                           3
could be handcuffed. Lieutenant Conner noticed that Mr. Ashley exhibited no

reaction to pain-compliance techniques. He suspected that Mr. Ashley was

intoxicated or suffering from excited delirium.

      When Officer Gasca arrived, he saw two people with their knees on

Mr. Ashley’s shoulders. He also saw that Mr. Ashley had vomited. He restrained

Mr. Ashley’s legs by crossing his ankles, bending his knees, putting his ankles to his

buttocks, and kneeling or leaning on his legs. Officer Gasca remained in this position

for several minutes after Mr. Ashley was handcuffed. He recognized that Mr. Ashley

exhibited superior strength and profuse sweating and that the officers had difficulty

controlling him.

      After Mr. Ashley was handcuffed, he remained on his stomach from two to

five minutes, with Officer Gasca restraining his legs during some or all of this time.

Lieutenant Conner called for medical assistance. Mr. Ashley again vomited, and

Lieutenant Conner directed officers to move him away from the vomit. Mr. Ashley

then stopped breathing, and an officer began chest compressions. Paramedics arrived

and transported him to the hospital, where he was pronounced dead.

      Mr. Ashley’s mother, as his personal representative, brought suit against the

city, the zoo, and their employees under § 1983 and state law. As relevant to this

appeal, the district court denied the officers qualified immunity on the § 1983 claims,

holding that a reasonable jury could conclude that the officers used excessive force

against Mr. Ashley and that the law prohibiting such excessive force was clearly

established at the time of the incident.

                                           4
                                    II. ANALYSIS

A.    Standard of Review

      Our review is de novo. Blossom v. Yarbrough, 429 F.3d 963, 967 (10th Cir.

2005). “A district court’s denial of a summary judgment motion . . . is subject to

immediate appeal when the defendant is a public official asserting qualified

immunity and the issue appealed is one of law.” Id. at 966. But “the scope of our

inquiry is limited to legal challenges to the denial.” Id. “Where the district court has

identified facts that it assumed in denying summary judgment, we generally lack

jurisdiction to review underlying questions of evidentiary sufficiency. Instead, [we]

usually take[] the facts as assumed by the district court in conducting its review of

pertinent legal questions” Id. (citation omitted).

      With regard to certain findings, defendants urge us to apply the exception

created by Scott v. Harris, 550 U.S. 372, 380 (2007), where the Supreme Court

declined to accept facts that were “blatantly contradicted by the record, so that no

reasonable jury could believe it.” We decline this invitation. Defendants do not

present the type of conclusive evidence as was involved in Scott (a videotape

showing the events) and many of their arguments amount to questioning evidentiary

sufficiency, which we lack jurisdiction to address. “[W]e must scrupulously avoid

second-guessing the district court’s determinations regarding whether [the plaintiff]

has presented evidence sufficient to survive summary judgment.” Fancher v.

Barrientos, 723 F.3d 1191, 1199 (10th Cir. 2013) (internal quotation marks omitted).



                                           5
B.    Legal Standards

      The legal standards for qualified immunity are well-established: “When a

defendant asserts qualified immunity at summary judgment, the burden shifts to the

plaintiff to show that: (1) the defendant violated a constitutional right and (2) the

constitutional right was clearly established. Only if the plaintiff has satisfied both

steps is qualified immunity defeated.” Morris v. Noe, 672 F.3d 1185, 1191 (10th Cir.

2012) (citation and internal quotation marks omitted). We have discretion to

determine which prong to examine first, Estate of Booker v. Gomez, 745 F.3d 405,

412 (10th Cir. 2014), although “the Supreme Court has recently instructed that courts

should proceed directly to, ‘should address only,’ and should deny relief exclusively

based on the second element” in certain circumstances, Kerns v. Bader, 663 F.3d

1173, 1180 (10th Cir. 2011) (quoting Camreta v. Greene, 563 U.S. 692, 131 S. Ct.

2020, 2032 (2011)).

      As to the first qualified-immunity prong, this case is governed by the Fourth

Amendment’s “objective reasonableness” test. Graham v. Connor, 490 U.S. 386,

388, 394-95 (1989). Under this standard, “the question is whether the officers’

actions are ‘objectively reasonable’ in light of the facts and circumstances

confronting them, without regard to their underlying intent or motivation.” Id. at

397. We pay “careful attention to the facts and circumstances of each particular case,

including [1] the severity of the crime at issue, [2] whether the suspect poses an

immediate threat to the safety of the officers or others, and [3] whether he is actively

resisting arrest or attempting to evade arrest by flight.” Id. at 396. “The

                                            6
‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.

“The calculus of reasonableness must embody allowance for the fact that police

officers are often forced to make split-second judgments—in circumstances that are

tense, uncertain, and rapidly evolving—about the amount of force that is necessary in

a particular situation.” Id. at 396-97.

      As for the second qualified-immunity prong, “a defendant cannot be said to

have violated a clearly established right unless the right’s contours were sufficiently

definite that any reasonable official in the defendant’s shoes would have understood

that he was violating it.” Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014). “The

relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” Brosseau v. Haugen, 543 U.S. 194, 199 (2004) (internal

quotation marks omitted). “Ordinarily, in order for the law to be clearly established,

there must be a Supreme Court or Tenth Circuit decision on point, or the clearly

established weight of authority from other courts must have found the law to be as

the plaintiff maintains.” Morris, 672 F.3d at 1196. Given the unlikelihood of cases

that are factually identical, however, “we have adopted a sliding scale: The more

obviously egregious the conduct in light of prevailing constitutional principles, the

less specificity is required from prior case law to clearly establish the violation.” Id.

(internal quotation marks omitted). But “existing precedent must have placed the

statutory or constitutional question confronted by the official beyond debate.”

                                            7
Plumhoff, 134 S. Ct. at 2023 (internal quotation marks omitted). If the facts place the

case in the “hazy border between excessive and acceptable force,” the law is not

clearly established. Brosseau, 543 U.S. at 201 (internal quotation marks omitted).

      The district court examined the conduct of each officer individually. The

parties do not object to this procedure, so we do the same. See, e.g., Walker v. City

of Orem, 451 F.3d 1139, 1159 (10th Cir. 2006) (“We will consider the officers’

conduct separately for purposes of this de novo [qualified immunity] inquiry.”).

C.    Officer Jones

      The district court concluded that Officer Jones’ conduct could be considered

unconstitutional and that Graham alone clearly established the law. We need not

decide the constitutional issue because the district court erred in concluding that the

law was clearly established.

       The Supreme Court has “repeatedly told courts not to define clearly

established law at a high level of generality, since doing so avoids the crucial

question whether the official acted reasonably in the particular circumstances that he

or she faced.” Plumhoff, 134 S. Ct. at 2023 (citation, ellipsis, and internal quotation

marks omitted). And the Court has characterized Graham as “cast at a high level of

generality,” indicating that it alone can establish the law only in an “obvious case.”

Brosseau, 543 U.S. at 199. As in Brosseau, “[t]he present case is far from the

obvious one where Graham . . . alone offer[s] a basis for decision.” Id.

      The district court found sufficient evidence to support the following facts with

regard to Officer Jones. Officer Jones had probable cause to arrest Mr. Ashley for

                                           8
assault. Mr. Ashley initially obeyed the command to sit down but then he got up and

started walking toward the exit. Officer Jones followed Mr. Ashley, and he noticed

that Mr. Ashley was sweating heavily. But then Mr. Ashley stopped and moved

toward Officer Jones. At that point, Officer Jones grabbed Mr. Ashley’s arms.

Mr. Ashley resisted; Officer Jones then tackled him, and as they struggled, punched

him in the stomach twice and deployed the Taser twice.

      The question then is whether case law existing as of July 2011 would alert any

reasonable officer that (1) when faced with an assault suspect who was apparently

attempting to leave the area, who may have been suffering from excited delirium, and

who then moved toward him, it would be excessive force for the officer to grab the

suspect’s arms; and (2) when the suspect forcibly resisted, it would be excessive to

escalate the amount of force and tackle him to the ground, punch him twice in the

stomach, and deploy a Taser twice. We conclude that the law in this circuit as of

July 2011 would not have put a reasonable officer on notice that this conduct could

be considered excessive.

      First we consider the initial use of force. Officer Jones had probable cause to

arrest Mr. Ashley for assault. “In Graham, the Court noted that the Fourth

Amendment recognizes the right of the police, in making an arrest or a stop, ‘to use

some degree of physical coercion or threat thereof to effect it,’” Hinton v. City of

Elwood, 997 F.2d 774, 781 (10th Cir. 1993) (quoting Graham, 490 U.S. at 396), and

grabbing Mr. Ashley’s arms was not a great use of force, see Gallegos v. City of

Colo. Springs, 114 F.3d 1024, 1030 (10th Cir. 1997) (grabbing person’s arm was “a

                                           9
relatively minor application of force”). If the encounter had ended there, it is

unlikely that a court would conclude even the first qualified-immunity prong was

satisfied. See Cortez v. McCauley, 478 F.3d 1108, 1128 (10th Cir. 2007) (“We have

little difficulty in concluding that a small amount of force, like grabbing [plaintiff]

and placing him in the patrol car, is permissible in effecting an arrest under the

Fourth Amendment.”).

      The district court was troubled by the fact that Officer Jones noticed that

Mr. Ashley was sweating profusely, implying that the officer should have recognized

that Mr. Ashley was suffering from excited delirium. This court has held that a

detainee’s mental health is part of the factual circumstances that the court considers

under Graham. See Aldaba v. Pickens, 777 F.3d 1148, 1155 (10th Cir.), petition for

cert. filed, 83 U.S.L.W. 3934 (U.S. June 17, 2015) (No. 14-1492). But Ms. Waters

identifies no Supreme Court or Tenth Circuit decision existing in July 2011 that

required officers to refrain from a minimal use of force when dealing with an

impaired individual, particularly one who reportedly has committed a crime against

another person. To the contrary, in a published decision in 2005, this court upheld

the use of force against a man taking antidepressant medication, see Phillips v.

James, 422 F.3d 1075, 1081, 1083 (10th Cir. 2005); in an unpublished decision in

2007, this court upheld the use of force against a woman with mental health

problems, see Giannetti v. City of Stillwater, 216 F. App’x 756, 762-66 (10th Cir.

2007); and in a published decision in 2008, this court did not disapprove of the initial



                                           10
use of force against a detainee who was apparently intoxicated and behaving

bizarrely, see Weigel v. Broad, 544 F.3d 1143, 1148, 1155 (10th Cir. 2008).2

      The district court also noted that Officer Jones’ use of force “appears to have

triggered Mr. Ashley’s response and the escalation in force to subdue him.” Aplt.

App., Vol. IV at 538. It is (and was) clear, however, that the totality of the

circumstances matter and “[t]he reasonableness standard does not require that

officers use alternative less intrusive means.” Medina v. Cram, 252 F.3d 1124, 1133

(10th Cir. 2001) (internal quotation marks omitted). Moreover, “in order to

constitute excessive force, the conduct arguably creating the need for force . . . must

rise to the level of recklessness, rather than negligence.” Id. at 1132. Given what

occurred previously, Ms. Waters identifies no decisions indicating that grabbing a

suspect’s arms when he is approaching an officer rises to the level of recklessness.

      Next we consider the escalation in force. The key fact here is that while

Officer Jones was applying force, Mr. Ashley was resisting being taken into custody.

In several cases decided before 2011, this court upheld use of force by officers who

      2
         As discussed below with regard to Officer Coleman, Weigel involved a
protracted struggle between a detainee and two state troopers in which the detainee
was kept under restraint even after being subdued. 544 F.3d at 1148-49. This court
ultimately held that the troopers were not entitled to qualified immunity because a
reasonable jury could conclude that the continued restraint, after the detainee was
under control, was excessive. See id. at 1153, 1155. But the court “acknowledge[d]
that, up to a point, the troopers were protecting themselves and the public from [the
detainee] and [the detainee] from himself.” Id.; see also id. (Hartz, J., concurring)
(“I do not think that the defendants violated [the detainee’s] constitutional rights
before his legs were bound.”); id. at 1156 (O’Brien, J., dissenting) (“[The decedent’s]
acts, not those of these troopers, escalated the violence to an extremely dangerous
level. His behavior fully justified the restraints employed as well as their duration.”).

                                           11
faced physical resistance, including against persons who were impaired. See Weigel,

544 F.3d at 1148, 1155 (tackling to ground, chokehold); Gallegos, 114 F.3d at

1030-31 (tackling to ground); Hinton, 997 F.2d at 781, 782 (wrestling to ground and

using stun gun); Giannetti, 216 F. App’x at 760, 762, 765 (struggle in which multiple

officers held detainee’s legs, arms, head, and held her back down); see also Aldaba,

777 F.3d at 1158 (“In cases where the subject actively resisted a seizure, whether by

physically struggling with an officer or by disobeying direct orders, courts have held

either that no constitutional violation occurred or that the right not to be tased in

these circumstances was not clearly established.”). Further, the pre-2011 cases

holding that force may have been excessive tend to emphasize a detainee’s lack of

resistance. See Cavanaugh v. Woods Cross City, 625 F.3d 661, 665-66 (10th Cir.

2010); Casey v. City of Fed. Heights, 509 F.3d 1278, 1285 (10th Cir. 2007). In light

of these decisions, it would not have been clear to a reasonable officer that the

conduct at issue might be unlawful in these circumstances. At best, the facts place

the case in the “hazy border between excessive and acceptable force.” Brosseau,

543 U.S. at 201 (internal quotation marks omitted).

      For these reasons, we conclude that in July 2011 it was not clearly established

that the force used by Officer Jones could be considered excessive. Officer Jones is

entitled to qualified immunity.

D.    Officer Coleman

      The district court held that Officer Coleman’s conduct could be

unconstitutional and that the law was clearly established by Weigel, 544 F.3d at 1152.

                                            12
As with Officer Jones, we need not decide whether Officer Coleman violated

Mr. Ashley’s constitutional rights because the law was not clearly established.

      The district court found sufficient evidence to support the following facts with

regard to Officer Coleman. The struggle had already begun when Officer Coleman

arrived. When he arrived, Officer Jones and three zoo employees were holding

Mr. Ashley on the ground. Officer Coleman perceived that Mr. Ashley continued to

resist; at the least, he was flailing his arms. After Officer Coleman’s arrival,

Officer Jones deployed his Taser on Mr. Ashley’s side. During the struggle,

Officer Coleman deployed his Taser twice. In his opinion, “Mr. Ashley seemed

extremely strong,” and he heard Mr. Ashley say “something to the effect of ‘help me

Grandma. I don’t want to go.’” Aplt. App., Vol. IV at 539 (internal quotation marks

omitted). The district court stated that these were “both signs of a physiological

condition known as excited delirium” and that officers receive training on how to

recognize the symptoms of excited delirium and respond appropriately. Id.

      In light of these facts, then, the question is whether case law existing as of

July 2011 would alert any reasonable officer that it would be excessive force to join

in a struggle between an officer and civilians on the one hand and a detainee on the

other hand and to deploy a Taser twice, where the detainee appears to be resisting but

may be suffering from excited delirium. We conclude that the law in this circuit as

of July 2011 would not have put a reasonable officer on notice that such conduct

could be considered excessive.



                                           13
      Again, the key fact is that the struggle was ongoing when Officer Coleman

applied the force that is complained of. Officer Coleman perceived that Mr. Ashley

seemed very strong and continued to resist. Therefore, the cases cited above with

regard to Officer Jones also support applying qualified immunity to Officer Coleman.

Moreover, even if the officer was mistaken in his belief that Mr. Ashley was

resisting, the belief was not unreasonable under the circumstances. It is well-

established that “[i]f an officer reasonably, but mistakenly, believed that a suspect

was likely to fight back the officer would be justified in using more force than in fact

was needed.” Jiron v. City of Lakewood, 392 F.3d 410, 415 (10th Cir. 2004) (ellipsis

and internal quotation marks omitted).

      In discussing the state of the law, the district court relied solely on Weigel:

      [I]n Weigel v. Broad, 544 F.3d 1143 (10th Cir. 2008) an officer “applied
      pressure to [the decedent’s] upper body, including his neck and
      shoulders, by using either one or both knees and his hands” despite [the
      facts that] the decedent’s “apparent intoxication, bizarre behavior, and
      vigorous struggle made him a strong candidate for positional
      asphyxiation.” Id. at 1152, 1148. There, the Tenth Circuit reversed the
      district court’s grant of summary judgment in favor of the defendant
      because holding the decedent in this manner “was constitutionally
      unreasonable due to the significant risk of positional asphyxiation
      associated with such actions.” Id. at 1155.
             The incident at issue here occurred in July 2011, nearly three
      years after the Tenth Circuit decided Weigel. Accordingly there was
      sufficient precedent to put the Defendants on notice that a reduced use
      of force is appropriate for an individual suffering from excited delirium.
Aplt. App., Vol. IV at 544-45 (footnote omitted). What the district court failed to

recognize, however, is that this court did not consider all the force in Weigel




                                           14
unconstitutional. Rather, if the Weigel plaintiffs’ version of the facts were proved, a

constitutional use of force evolved into excessive force.

      During the first phase of the incident in Weigel, the detainee was struggling

with officers. This court did not consider this initial use of force unconstitutional;

rather, we recognized that “up to a point, the troopers were protecting themselves and

the public from [the detainee] and [the detainee] from himself.” Weigel, 544 F.3d at

1155; see also id. (Hartz, J., concurring) (“I do not think that the defendants violated

[the detainee’s] constitutional rights before his legs were bound.”); id. at 1156

(O’Brien, J., dissenting) (“[The detainee’s] acts, not those of these troopers, escalated

the violence to an extremely dangerous level. His behavior fully justified the

restraints employed as well as their duration.”). During the second phase, the

detainee was subdued and under control, yet officers continued to apply pressure to

his back for a significant period after he was no longer a threat and no longer

struggling. Id. at 1152. The second-phase behavior was what this court held could

be considered to be excessive force. See id. at 1152-53, 1155.

      Officer Coleman’s actions occurred before Mr. Ashley was restrained and

therefore his conduct is analogous to Weigel’s first phase, not its second phase.

Accordingly, Weigel does not clearly establish that Officer Coleman’s actions could

be considered excessive.3


      3
       With regard to Officers Coleman and Gasca and Lieutenant Conner,
Ms. Waters also relies on Cruz v. City of Laramie, 239 F.3d 1183 (10th Cir. 2001).
The conduct at issue in Cruz was “the tying of the decedent’s arms behind his back,
                                                                         (continued)
                                          15
       For these reasons, we conclude that in July 2011 it was not clearly established

that the force used by Officer Coleman could be considered excessive in these

circumstances. Officer Coleman is entitled to qualified immunity.

E.    Lieutenant Conner

      Ms. Waters sued Lieutenant Conner both for his hands-on participation in the

struggle and his supervisory conduct.

      1.     Hands-On Participation

      The district court concluded that there was a fact issue as to the

constitutionality of Lieutenant Conner’s hands-on participation. It did not make a

separate state-of-the-law analysis but instead addressed the state of the law as to him

and Officers Coleman and Gasca together. Thus, as discussed above, the district

court relied solely on Weigel to hold that the law was clearly established. We need

not address the constitutionality of Lieutenant Conner’s hands-on participation,

because the law was not clearly established.

      The district court found sufficient evidence to support the following facts with

regard to Lieutenant Conner’s hands-on participation. After Lieutenant Conner got

to the zoo, but before he reached the struggle, he heard the sound of a Taser being

deployed. When he arrived on the scene he saw Mr. Ashley lying on his side with


binding his ankles together, securing his ankles to his wrists, and then placing him
face down on the ground.” Id. at 1188. This conduct is not analogous to the force
employed by Officer Coleman or Lieutenant Conner. Cruz is more analogous to
Officer Gasca’s post-handcuffing conduct. But as discussed below, we lack
jurisdiction to consider the denial of qualified immunity for post-handcuffing
conduct, and so we need not discuss Cruz.

                                          16
Officers Jones and Coleman and two zoo employees holding him down. He joined

the struggle by applying his OPN to Mr. Ashley’s legs, but was unsuccessful;

Mr. Ashley showed no reaction to the pain-compliance technique. Lieutenant Conner

then assisted a zoo employee with handcuffing Mr. Ashley’s right wrist and helped

control Mr. Ashley’s left arm so the left wrist could be handcuffed. During the

struggle he noticed that Mr. Ashley had “super human strength” and he believed

Mr. Ashley “was under some type of intoxication or maybe excited delirium.” Aplt.

App., Vol. IV at 540 (internal quotation marks omitted).

       The question then is whether case law existing as of July 2011 would alert any

reasonable officer that it would be excessive force to join in a struggle between two

officers and civilians on the one hand and a detainee on the other hand, to apply an

OPN, and to hold the detainee’s arms and assist in handcuffing, where the detainee

appears to be resisting but may be intoxicated or suffering from excited delirium.

       Again, the key fact is that the struggle was ongoing when Lieutenant Conner

applied the complained-of force. Lieutenant Conner perceived that Mr. Ashley

exhibited no reaction to pain-compliance measures and had superhuman strength

given his size. Therefore, the body of case law cited above with regard to Officers

Jones and Coleman again supports granting qualified immunity to Lieutenant Conner

for his hands-on participation in the struggle. Further, for the reasons discussed

above with regard to Officer Coleman, Weigel does not clearly establish the law with

regard to this stage of the incident.



                                          17
       For these reasons, we conclude that in July 2011 it was not clearly established

that Lieutenant Conner’s hands-on conduct could be considered excessive in these

circumstances. Lieutenant Conner is entitled to qualified immunity for his hands-on

participation in the struggle.

       2.     Supervisory Conduct

       Lieutenant Conner was the ranking officer on the scene. After Mr. Ashley was

handcuffed, he summoned medical assistance and directed other officers in the

performance of their duties. The district court allowed a claim against him in his

supervisory capacity to proceed because “[d]espite being a supervisory officer and

recognizing that Mr. Ashley was experiencing excited delirium, Officer Conner

testified that he did not intervene when the other officers continued to hold

Mr. Ashley on his stomach for between two and five minutes after being

handcuffed.” Aplt. App., Vol. IV at 545; see Booker, 745 F.3d at 421 (“[W]e

have . . . denied qualified immunity when an officer failed to prevent others from

using excessive force even though the officer himself did not engage in excessive

force.”).

       Lieutenant Conner’s argument regarding his supervisory conduct essentially

challenges the district court’s factual findings. Particularly, he argues that there is no

showing that he failed to intervene in the use of excessive force by any other officer.

But the district court concluded otherwise. Accordingly, we lack jurisdiction to

consider the denial of qualified immunity for Lieutenant Conner’s post-handcuffing



                                           18
supervisory conduct. See Fancher, 723 F.3d at 1199-1200. We dismiss this portion

of Lieutenant Conner’s appeal.

F.    Officer Gasca

      As with Lieutenant Conner, the district court concluded that there was a fact

issue as to the constitutionality of Officer Gasca’s conduct. And as with

Officer Coleman and Lieutenant Conner, the court concluded that Weigel clearly

established the law. We reverse the district court’s decision in part and dismiss

Officer Gasca’s appeal in part.

      The district court found sufficient evidence to support the following facts with

regard to Officer Gasca’s conduct. When Officer Gasca arrived, he saw two people

with their knees on Mr. Ashley’s shoulders. He also perceived that Mr. Ashley had

vomited. He restrained Mr. Ashley’s legs by crossing Mr. Ashley’s ankles, bent his

knees back, put his ankles to his buttocks and kneeled on them; in an alternate

description, the district court stated that he “used body weight to keep Mr. Ashley on

his stomach and to press his legs into his back.” Aplt. App., Vol. IV at 541.

Officer Gasca “remained in this position for several minutes after Mr. Ashley was

handcuffed.” Id. Officer Gasca perceived the various signs of excited delirium

already mentioned: his strength, he was sweating profusely, and the officers could

not control him.

      For the reasons discussed above, if Officer Gasca applied the complained-of

force in an effort to control Mr. Ashley while he was resisting arrest and struggling

with officers, the law would not have been clearly established and Officer Gasca is

                                          19
entitled to qualified immunity. Although the district court’s order is somewhat

equivocal, it stated that “Officer Gasca joined the struggle,” id.; it weighed the first

Graham factor in favor of Officer Gasca, as it did with Officer Coleman and

Lieutenant Graham; and it noted Officer Gasca’s perception that officers could not

control Mr. Ashley. It also explicitly found that Officer Gasca’s restraint of

Mr. Ashley’s legs continued after he was handcuffed. Therefore, we understand the

district court to have found that Mr. Ashley had not been handcuffed and continued

to act in a manner indicating he was resisting arrest at the time Officer Gasca arrived.

In those circumstances, consistent with our discussion of the other officers’ conduct,

the law was not clearly established that Officer Gasca’s actions before Mr. Ashley

was handcuffed could be considered excessive force. He is entitled to qualified

immunity for his conduct up to that point. Accordingly, the district court’s denial of

qualified immunity is reversed to the extent it applies to force Officer Gasca used

before Mr. Ashley was handcuffed.

       The district court, however, explicitly found that the evidence would support a

determination that Officer Gasca continued to restrain Mr. Ashley’s legs, while he

was in a prone position, for several minutes after he was handcuffed. And the district

court found that there was evidence that Officer Gasca did so after perceiving that

Mr. Ashley had vomited and that he had exhibited symptoms of excited delirium.

These findings are analogous to the force considered potentially excessive in Weigel,

544 F.3d at 1153 (“[T]here is evidence that for three minutes the troopers subjected

[the detainee] to force that they knew was unnecessary to restrain him and that a

                                            20
reasonable officer would have known presented a significant danger or asphyxiation

and death.”). Officer Gasca’s argument that he is entitled to qualified immunity rests

on the fact that Mr. Ashley was struggling when he arrived; he does not address the

findings regarding his post-handcuffing conduct. Thus, as to the portion of the

proceedings beyond the point that Mr. Ashley was handcuffed, Officer Gasca’s

argument implicitly “depends upon a challenge to the facts the district court

concluded a reasonable jury could infer based upon the evidence in the summary

judgment record.” Fancher, 723 F.3d at 1199. This court therefore lacks jurisdiction

to consider the denial of qualified immunity for Officer Gasca’s post-handcuffing

conduct. See id. at 1199-1200. This portion of Officer Gasca’s appeal is dismissed.

                                III. CONCLUSION

      We reverse the district court’s decision denying qualified immunity to

(1) Officer Jones, (2) Officer Coleman, (3) Lieutenant Conner for his hands-on

participation in the struggle with Mr. Ashley, and (4) Officer Gasca for his

participation in the struggle before Mr. Ashley was handcuffed, and we remand with

instructions to grant qualified immunity on the excessive-force claims in accordance

with this decision. We dismiss the appeal as to the denial of qualified immunity

(1) to Officer Gasca for his conduct after Mr. Ashley was handcuffed, and (2) to

Lieutenant Conner for his supervisory conduct after Mr. Ashley was handcuffed.


                                           Entered for the Court

                                           Paul J. Kelly, Jr.
                                           Circuit Judge

                                          21